DETAILED ACTION

1.	This is responsive to the amendment filed 12/8/21.  Claims 1-7 are pending.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (US 2020/0073407).  (Bold text added by amendment).
A.	As per claim 1, He discloses:
a priority module (Figs. 1, 6) comprising a processor (604) and software instructions (608) that, when executed by the processor, program the processor to perform the following steps: 
identifying a first set of vehicles within a threshold proximity of a designated vehicle [0020- identifying one or more vehicles in the environment of a designated (priority) vehicle; 0029- within a distance of a designated (priority) vehicle], wherein the first set of vehicles includes a non-driverless vehicle [0022- vehicles in the environment proximate the designated vehicle may include non-coordinatable vehicle such as a non-autonomous (manned) vehicle]; 
communicating a first set of priority data of the designated vehicle with the first set of vehicles within the threshold proximity [0031- priority of designated (priority) vehicle communicated to vehicles in proximity]; 
receiving a second set of priority data from the first set of vehicles [0031- priority of proximity vehicles are received]; 

determining a priority parameter that controls the behavior of the designated (priority) vehicle [0036- movements (desired navigation) of designated (priority) vehicle determined based on the determined priorities of the vehicles];  
sending the priority parameter to the designated vehicle, wherein the designated vehicle executes an action [0039] in response to receiving the priority parameter [0036-0037- designated (priority) vehicle receives and executes navigation action(s) (i.e., speed, direction, route, lane change, etc.];
sending an order to the first set of vehicles, the order including an instruction to execute a response action [0020- instructions sent to vehicles in the environment based on the desired navigation of the designated vehicle];
determining that the non-driverless vehicle has ignored the instruction [0033- “The non-[coordinatable] (non-driverless/non-autonomous) vehicle may not maneuver within the environment even when it receives instructions” (i.e., ignores instructions); and
adjusting the action of the designated vehicle in response to the determination that the non-driverless vehicle has ignored the instruction [0041- a corral maneuver is performed which coordinates the coordinatable (autonomous) vehicles to confine the non-driverless vehicle to create a space for the designated vehicle to maneuver into].

B.	As per claims 2-4, as above whereby one or more priority parameters are determined based on the priority of the designated (priority) vehicle and the priorities of the proximity vehicles [0034-0036].  The priority parameters may include at least one of travel speed, traveling lane and route [0031, 0036, 0037].
C.	As per claims 5 and 6, as above whereby the determination of priority among the vehicles is dynamically reevaluated over time as the situation of the environment changes [0034] in which vehicles would necessarily either remain or move in/out of proximity of the designated (priority) vehicle.
D.	As per claim 7, as noted above for claim 4 [0031, 0036, 0037].
4.	REMARKS
A.	Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive.  As noted above it is the examiner’s position that He et al. (US 2020/0073407) discloses the additional claim language as noted above.
B.	Applicant argues that He does not disclose or even mention a non-driverless car.  The examiner disagrees. He clearly discloses that the non-coordinatable vehicle may comprise a non-autonomous vehicle not capable of navigating within an environment without human input [0033].
C.	Applicant further argues that He does not contemplate a non-driverless car and what to do if instructions are ignored.  The examiner disagrees.  As noted above He addresses in paragraph [0033] situations in which the non-coordinatable vehicle does not act on received instructions (ignores received commands).
.
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661